Citation Nr: 0739792	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death including the preliminary question of whether 
the appellant is his lawful surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran had recognized guerrilla service from March to 
September 1945; he died in December 2003.  The appellant 
filed a cause-of-death claim alleging her entitlement to this 
benefit as his lawful surviving spouse.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2005 rating decision by the Manila RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With any claim for VA benefits there is a threshold question 
of whether the person seeking the benefit is a proper 
claimant for the benefit sought.  Death and Indemnity 
Compensation (DIC), based on the establishment of service 
connection for the cause of a veteran's death, may be awarded 
to a veteran's surviving spouse, children or dependent 
parents.  See 38 U.S.C.A. § 1310(a) (West 2002); 38 C.F.R. 
§ 3.54(c) (2007).  For a person to be a "surviving spouse" of 
a deceased veteran for VA purposes, there must have been an 
initial valid marriage, the person must have been the spouse 
of the veteran at the time of the veteran's death, and must 
have lived with the veteran continuously from the date of 
marriage until the veteran's death, unless they were 
separated through no fault of the person.  See 38 C.F.R. § 
3.50(b).

Here, there is evidence of an official valid marriage of the 
veteran and the appellant in the form of a certified copy of 
a marriage certificate.  The certificate indicates that they 
were married in November 2000.  What remains unclear is 
whether they were still married at the time of the veteran's 
death.  March 2003 hospitalization records note that the 
veteran was a widower (other evidence shows that he had been 
married, and that his first wife had died).  In a May 2003 
claim for VA disability benefits, the veteran indicated that 
he was divorced, listed his daughter as his nearest relative 
or contact person, and listed two sons as the only dependents 
living with him.  The appellant's only explanation as to why 
the veteran indicated he was divorced was that he was likely 
senile due to his advanced age.  Notably, all other 
information in that application appears to be accurate, and 
the application does not otherwise reflect senility of the 
applicant.  In support of establishing surviving spouse 
status, the appellant submitted affidavits from three friends 
who knew the veteran and the appellant.  One affidavit states 
that the medical records identifying the veteran as a widower 
are in error and that he was married to the appellant.  
Another also indicates that the veteran and appellant were 
married.  Both affidavits state that the couple lived in 
Tuguegarao City, Cagayan.  Notably, the veteran's May 2003 
claim (and also his death certificate) reflects that he lived 
in Mungo, Tuas, Cagayan (suggesting that perhaps, even if 
married, the veteran and the appellant were not cohabiting).  
The appellant has the burden to establish her status as 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Furthermore, in Hupp v. Nicholson, 21 Vet. App 342, 352-53 
(2007), the U.S. Court of Appeals for Veterans Claims 
interpreted 38 U.S.C.A. § 5103 (which codifies in part the 
Veterans Claims Assistance Act of 2000 (VCAA)) as it applies 
in the context of a claim for DIC.  The Court held that in 
the context of a claim for DIC, Section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Notice to 
the appellant to date is inadequate under Hupp, as the 
November 2004 VCAA notice letter did not advise the appellant 
that the veteran did not have any service connected 
disabilities.  As the case is being remanded anyway, the RO 
will have opportunity to ensure that notice in this case is 
in compliance with the Court's guidelines in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
notice of what is necessary to establish 
surviving spouse status as well as a 
corrective notice letter that includes 
the specific notice required under Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).    

2.  The RO should then arrange for a VA 
field investigation to gather evidence to 
determine whether the appellant is indeed 
the veteran's "surviving spouse" as 
defined in VA regulation (38 C.F.R. 
§ 3.50(b)).  Findings of the 
investigation must include whether the 
veteran's marriage to the appellant was 
terminated (the investigation should 
include, but not limited to, a search of 
legal records for evidence of a divorce 
and contacting the veteran's daughter 
(whose address is listed on his May 2003 
claim) and his two sons (who were living 
with him at the time of his death), and 
(particularly in light of the 
discrepancies in addresses provided by 
the veteran and his children and the 
address provided by the appellant) 
whether the veteran and appellant were 
cohabiting when he died (and if married 
but not cohabiting, the reason for 
separation).  Disinterested parties such 
as the veteran's neighbors and friends 
should also be interviewed.

3.  Then, in light of the additional 
evidence obtained, the RO should (1) make 
a threshold determination as to whether 
the appellant is the veteran's surviving 
spouse (as defined by regulation), and a 
proper claimant for DIC benefits on his 
account, and (2) if that determination is 
favorable to the appellant, arrange for 
any further development deemed necessary, 
and readjudicate her claim for DIC in 
light of her response to the notice 
provided pursuant to the request in #1 
above.  If either determination is 
unfavorable to the appellant (i.e., the 
claim remains denied), the RO should 
issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

